Citation Nr: 0415261	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder secondary to the service-connected residuals of a 
capsulorrhaphy of the left shoulder.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Jackson, Mississippi, which denied the veteran's 
claim of entitlement to service connection for a right 
shoulder disorder on a secondary basis.  The veteran 
perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is in effect for residuals of a 
capsulorrhaphy of the left shoulder, which has been evaluated 
as 40 percent disabling, effective May 24, 1999.  

3.  The competent medical evidence of record pertaining to 
the question of whether there is a causal relationship 
between the diagnosed tendonitis of the right shoulder and 
the service-connected left shoulder disorder is, at least, in 
equipoise.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's right shoulder disorder is 
proximately due to or the result of residuals of a 
capsulorrhaphy of the left shoulder.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's appeal in full, 
the Board will not address whether VA complied with the VCAA.

II.  Factual background.

The service medical records indicate that the veteran 
suffered recurrent dislocations of the left shoulder and, in 
August 1978, he underwent an anterior Bankart anterior 
dislocation repair type capsulorrhaphy.  Subsequent to 
service, a March 1983 VA examination revealed a diagnosis of 
postoperative anterior recurrent dislocating left shoulder 
with a Bankart type capsulorrhaphy with a good result.  By 
rating action in March 1983, the RO established service 
connection for capsulorrhaphy, left shoulder, and assigned a 
zero percent evaluation, effective December 23, 1982; this 
disability is currently rated 30 percent disabling.  

VA medical records, including examination reports as well as 
progress notes, dated from June 1988 through October 2000, 
reflect treatment primarily for the veteran's service-
connected left shoulder disorder.  

The veteran was afforded a VA examination in November 2000, 
at which time he reported constant pain in the left shoulder 
with limited range of motion.  It was noted that he worked as 
a mechanic.  It was also noted that he was right handed for 
his primary grooming as well as occupational work; however, 
he required the use of his left arm for the nature of his 
work.  X-ray study of the left shoulder showed evidence of 
old trauma to the humeral chromiole joint as well as 
degenerative joint disease.  The impression was traumatic 
arthritis of the left shoulder with associated pain and 
limited range of motion.  The examiner explained that the 
veteran had a condition of the left shoulder that was "going 
to render him at a greater disability in continuing to 
perform at his occupation as a mechanic secondary to 
increase[d] fatigability of the right shoulder secondary to 
the pain from his degenerative joint disease."  

VA progress notes dated in 1999 and 2001 reflect treatment 
for unrelated disabilities.  These records are negative for 
any complaints, findings or diagnoses of a right shoulder 
disorder.  

During a VA examination in April 2002, the veteran complained 
of increased pain and decreased range of motion of his left 
shoulder.  It was noted that the veteran had been unable to 
work as a nursing aide secondary to the fact that he has to 
use his arms in order to handle patients, and again was 
unable to do so secondary to the pain and restricted movement 
in his left shoulder.  It was noted that the veteran 
subsequently developed some pain in his right hand as well as 
the elbows, which he felt was arthritic in nature and added 
to his present disability, in that he is right handed and now 
had decreased ability to do strenuous work with his right arm 
secondary to the joint pains in both the hands and elbow.

Following an evaluation solely of the left shoulder, the 
pertinent diagnosis was capsulitis, chronic, left shoulder 
with residuals of pain and limited range of motion.  The 
examiner stated that the veteran had a chronic condition 
which would not be expected to improve and would render him 
unable to do activity that required repetitive use of the 
extremities, where both arms are required.

In July 2002, the examiner who conducted the above 
examination stated that there was no association between his 
service-connected left shoulder and his complaint of pain and 
stiffness in the right arm and shoulder.  The examiner added 
that, in reviewing that examination, he was under the 
impression that the veteran was not alleging a connection 
between his service-connected left shoulder and his present 
right arm and shoulder but, rather, that he now had a 
bilateral upper extremity problem due to both a service-
connected and non-service connected condition, which has 
rendered him unable to continue to work either as a nursing 
aid or as a mechanic.  

VA progress notes of record dated in 2002 reflect treatment 
for several disabilities including his shoulder disorder.  In 
October 2002, the veteran complained that his right arm had 
been aggravated by his left arm disability.  The impression 
was of arthralgia of specified joints of the right hand; X-
rays of the right elbow revealing findings consistent with 
recurrent tendonitis of the right elbow, and tendonitis of 
the right shoulder.

VA medical notes in October 2002 show that the veteran 
indicated that he was right handed for primary use and, due 
to his left shoulder condition, he was totally dependent upon 
his right arm for all activities secondary to pain in his 
service-connected left shoulder.  With respect to his right 
arm, the veteran reported some stiffness and pain in his 
right hand, more pronounced with having to grip anything with 
any strength.  He also complained of elbow pain over the 
medial and lateral condyles, which was recurrent and affected 
by physical activities of a repetitive nature, leading to 
painful movement of the right elbow.

Examination showed no gross abnormality within the shoulder 
itself.  Range of motion was 130 degrees of lateral 
extension, 150 degrees of anterior extension, and 60 degrees 
of posterior extension.  Rotation of 90 degrees pronation and 
45 degrees of supranation.  There was no evidence of atrophy 
of the deltoid or any of the muscles of the upper muscle 
group.  On the elbow, there was slight tenderness over the 
medial and lateral condyles.  The range of motion of the 
right elbow was 130 degrees of flexion and 0 degrees of 
extension.  There was a rotation of the forearm of 120 
degrees of pronation and 80 degrees of supranation.  There 
was no evidence of atrophy within the muscles of the forearm.  
Examination of the hand revealed the ability to approximate 
fingers to the palm, the thumb to fingers 2-4; however, he 
could not approximate the fingers to the 5th finger.  Grip 
within the right hand was 4 over 5.  There was no evidence of 
atrophy in the muscles within the hand itself.  X-rays of the 
hand showed no bony abnormality.  The impression was 
arthralgia of the MP and PIP joints of the right hand; and, 
tendonitis, right shoulder.  

The examiner noted that the veteran never attempted to use 
his service-connected left arm during the course of the 
examination; therefore, he was dependent entirely upon his 
nonservice-connected but dominant right arm.  During 
exacerbations of his symptoms with his right hand, elbow and 
shoulder, the veteran would be limited in certain activities 
due to an inability to use his service-connected left arm for 
assistance.  As to the increase to limitation of range of 
motion or increased fatigability during exacerbations, the 
examiner indicated that he could not say with medical 
certainty on the date of exam; he stated that this was more 
reflective of the chronicity of the veteran's problems.  


III.  Legal analysis.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service- connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2003).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

The record does not show, nor does the veteran assert, that 
his right shoulder disorder was present in service, or for 
many years after service.  Service medical records show no 
complaints or treatment for a right shoulder disorder.  
However, service connection has been granted for residuals of 
a capsulorrhaphy of the left shoulder, and a VA medical 
opinion suggests that his current right shoulder disorder is 
aggravated by the left shoulder.  

In this regard, the Board notes that while a VA examiner 
stated that there was no association between the veteran's 
complaints of pain and stiffness in the right arm and 
shoulder and his service-connected left shoulder condition, 
he also suggested that the veteran was complaining of a 
bilateral shoulder condition due to both a service-connected 
and a non-service connected condition.  On the other hand, 
another VA examiner has opined that the veteran's left 
shoulder disorder contributed to his current right shoulder 
problems.  Specifically, the VA examiner diagnosed with 
tendonitis of the right shoulder.  The VA examiner explained 
that the veteran was dependent entirely upon his right arm as 
a result of the limitations caused by his service-connected 
left shoulder disorder, and he indicated that when his right 
arm symptoms flared up, his left shoulder disability would 
add to the right arm use restrictions due to his inability to 
use his left arm to aid in activities.


The Board finds that 38 C.F.R. § 3.102 is for application in 
the instant case.  Under that regulation, when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the veteran.  A reasonable doubt is one, which 
exists because of an approximate balance of positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Therefore, finding the evidence of record to be in relative 
equipoise on the question of whether the service connected 
left shoulder disorder aggravates tendonitis of the right 
shoulder, or causes an increase in the right shoulder 
disability, the Board resolves all reasonable doubt in favor 
of the veteran.  38 U.S.C.A. § 5107(b).  Accordingly, 
entitlement to service connection for right shoulder 
tendonitis, secondary to residuals of a capsulorrhaphy of the 
left shoulder, is granted.  38 C.F.R. §§ 3.102, 3.310(a); 
Allen v. Brown, supra.  


ORDER

Service connection for right shoulder tendonitis, secondary 
to residuals of a capsulorrhaphy of the left shoulder, is 
granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



